Exhibit 10.16




VALEANT PHARMACEUTICALS INTERNATIONAL, INC.
FORM OF SHARE UNIT GRANT AGREEMENT (PERFORMANCE VESTING)
(PERFORMANCE RESTRICTED SHARE UNITS)
(2014 Omnibus Incentive Plan)
Valeant Pharmaceuticals International, Inc. (the “Company”), pursuant to Section
7(c)(v) of the Company’s 2014 Omnibus Incentive Plan (including the Addendum
thereto) (the “Plan”), hereby awards to you a Share Unit in the amount set forth
below convertible into Common Shares in accordance with the terms set forth
herein (the “Award”). This Award is subject to all of the terms and conditions
as set forth herein (the “Agreement”) and in the Plan, which is incorporated
herein in its entirety. Capitalized terms not otherwise defined herein shall
have the meanings set forth in the Plan. In the event of any conflict between
the terms in the Agreement and the Plan, the terms of the Plan shall control.
For avoidance of doubt, any terms contained in the Agreement but are not in the
Plan shall not constitute a conflict and such terms in the Agreement shall
control.


Participant:    [●]    
Equity Grant Date:    January [●], 2017    
Number of Share Units Subject to Award:    [●]    


The details of your Award are as follows.


1.CONSIDERATION. Consideration for this Award is satisfied by your services to
the Company.
2.VESTING.
(a)    In General. The number of Share Units subject to this Award is referred
to as the “Target Award.” The Target Award may be increased or decreased
depending on the level of attainment of Performance Goals for the applicable
designated Performance Measures as described in Sections 2(b) and (c). Subject
to the provisions of the Plan and the acceleration provisions contained herein,
your Award will vest as follows; provided that vesting will cease upon
termination of your employment (except as set forth below in Section 2(d) and
(e)). Any Share Units that did not become vested prior to your termination of
employment or that do not become vested according to the provisions in this
Section 2 shall be forfeited immediately following the date of your termination
of employment. Settlement of vested Awards shall be pursuant to Section 3 below.
(b)    Performance Measure-Based Share Units. (i) Seventy-five percent (75%) of
the Target Award (the “Performance Measure-Based Share Units”) shall vest based
on the average level of attainment of the Performance Measure(s) for each Annual
Measurement Period in the Performance Period, in accordance with the schedule
determined by the Board (or appropriate committee thereof) at the time the
Performance Measures and applicable Performance Goals are established by the
Board (or such committee); provided that, to receive any Common Shares in
respect of the Performance Measure-Based Share Units, you must remain employed
by the Company through the third anniversary of the Grant Date (unless otherwise
vested upon termination pursuant to Section 2(d) or 2(e)).
(i)    The Board (or such committee) shall establish one or more Performance
Measures and the Performance Goals with respect to each Performance Measure that
must be attained for threshold, target and maximum performance for each Annual
Measurement Period. The Performance Measure and Performance Goals for each
Annual Measurement Period will be provided to you in a separate notification.
(ii)    Following the end of each Annual Measurement Period in the Performance
Period, the Board (or such committee) will determine the percentage of the
Performance Measure-Based Share Units that shall vest for such Annual
Measurement Period, based on the attainment of the Performance Goals for each
Performance Measure(s) established by the Board (or such committee) for that
Annual Measurement Period. The percentage of the Performance Measure-Based Share
Units that vest for such Annual Measurement Period shall be interpolated, on a
mathematical straight-line basis, to reflect attained performance between the
ends of the applicable spectrum.
(iii)    At the end of the Performance Period, the vesting percentage for each
Annual Measurement Period in the Performance Period will be averaged to
determine the actual percentage of the Performance Measure-Based Share Units
that will vest under this Agreement. In no event will the calculation of a
positive vesting percentage of for any Annual Measurement Period be construed to
guarantee that any Common Shares will be distributed to you on the Settlement
Date (as defined below). The vesting percentages for each Annual Measurement
Period are determined solely for purposes of determining the average Annual
Measurement Period vesting percentage for the Performance Period.
(iv)    Forfeiture.
Any Performance Measure-Based Share Units that are not vested as of the end of
the Performance Period shall be immediately forfeited
(v)    Definitions.
For purposes of this Section 2(b), the following terms shall have the following
meanings:
(A)    “Performance Goal” means the level of performance that must be attained
with respect to a Performance Measure for an Annual Measurement Period for
threshold, target and maximum vesting.
(B)    “Performance Measure” for any Annual Measurement Period means one or more
financial measures, as determined by the Board (or such committee). The Board
(or such committee) shall provide how the Performance Measure will be adjusted,
if at all, as a result of extraordinary events or circumstances, as determined
by the Board (or such committee).
(C)    “Performance Period” means the period beginning on January 1 of the
calendar year in which the Equity Grant Date occurs (“First Date”) and ending on
December 31 of the calendar year in which the second anniversary of the Equity
Grant Date occurs (for example, for a grant made on 2017, the Performance Period
shall be 2017-2019). The Performance Period consists of three “Annual
Measurement Periods.” The first Annual Measurement period begins on January 1,
2017 and ends on December 31, 2017. The second and third Annual Measurement
Periods are the calendar years 2018 and 2019, respectively.
(a)    TSR-Based Share Units. Twenty five percent (25%) of the Target Award (the
“TSR-Based Share Units”) shall vest in accordance with the following performance
thresholds:
(i)    If on the TSR Measurement Date, the Adjusted Share Price:
(A)    equals or exceeds $[•], then you will be entitled to receive a number of
Common Shares equal to 25% of the TSR-Based Share Units;
(B) equals or exceeds $[•], then you will be entitled to receive a number of
Common Shares equal to 100% of the TSR-Based Share Units;
(C)    equals or exceeds $[•], then you will be entitled to receive a number of
Common Shares equal to 200% of the number of TSR-Based Share Units;
provided that, to receive any Common Shares pursuant to this clause, you must
remain employed by the Company through the TSR Measurement Date.
(ii)
Depending upon the Adjusted Share Price on the TSR Measurement Date, you shall
vest in a number of TSR-Based Share Units pursuant to a schedule provided to you
in a separate notification. The percentage of the TSR-Based Share Units that
vest shall be interpolated, on a mathematical straight-line basis, to reflect
attained performance between the ends of the applicable spectrum .

(iii)    Relative TSR Cap.
Notwithstanding anything set forth in clause (i), if the Company’s TSR for the
period between the First Date and the TSR Measurement Date (the “TSR Performance
Period”) is below the fiftieth (50th) percentile ranking of the TSR for the
Share Unit Peer Group, you will be entitled to receive no more than the number
of Common Shares equal to 100% of the TSR-Based Share Units.


(iv)    Forfeiture.
To receive any Common Shares in respect of the TSR-Based Share Units, you must
remain employed by the Company through the third anniversary of the Grant Date
(unless otherwise vested upon termination pursuant to Section 2(d) or 2(e)).
(v)    Definitions.
For purposes of this Section 2(c), the following terms shall have the following
meanings:
(A)    “Adjusted Share Price” means the sum of (x) the closing price of the
Common Shares on the TSR Measurement Date (or if the TSR Measurement Date does
not fall on a trading day, the immediately preceding trading day) and (y) the
aggregate value of any dividends paid on Common Shares over the TSR Performance
Period.
(B)    “TSR Measurement Date” means the third anniversary of the Equity Grant
Date.


(C)    “TSR” means total shareholder return as applied to a company, meaning
stock price appreciation from the beginning to the end of the TSR Performance
Period, plus dividends and distributions made or declared (assuming such
dividends or distributions are reinvested in the common stock of the company)
during the TSR Performance Period. For purposes of computing TSR, the stock
price at the beginning of the TSR Performance Period will be the Market Price on
the First Date (if the First Date does not fall on a trading day, the
immediately subsequent trading day), and the stock price at the end of the TSR
Performance Period will be the Adjusted Share Price on the TSR Measurement Date
(or if the TSR Measurement Date does not fall on a trading day, the immediately
preceding trading day).


(D)    “Share Unit Peer Group” shall be the companies that constitute the NYSE
ARCA PHARMACEUTICAL INDEX (^DRG) as of the TSR Measurement Date.




(b)    Vesting Acceleration in Event of Termination due to death or Disability
or a Termination without Cause [or for Good Reason]. Notwithstanding the
foregoing and any other provisions of the Plan to the contrary, in the event
that your employment is terminated by the Company due to your death or
Disability or without Cause, [or by you for Good Reason,] the Target Award will
vest in a manner consistent with Section 2(b) and (c) of this Agreement;
provided that, in the event you are entitled to benefits pursuant to this
Section 2(d), only a pro rata portion of such calculated Share Units will vest
following termination based on a fraction, the numerator of which is the number
of days from the First Date through the date of your termination, and the
denominator of which is the number of days in the Performance Period, based on
actual performance as of the end of the Performance Period; and provided further
that you (i) have been employed by the Company for at least twelve (12) months
following the Equity Grant Date; and (ii) deliver to the Company, and fail to
revoke, a signed release of claims acceptable to the Company within fifty-five
(55) days following the date of your termination.
(c)    Treatment of Share Units in Event of Change of Control. Notwithstanding
the foregoing and any other provisions of the Plan to the contrary, in the event
that the Share Units are assumed or substituted in connection with a Change of
Control, (1) the number of Share Units will be adjusted in accordance with
Section 6(e) of the Plan, and (2) in the case of a termination of employment by
the Company without Cause [or by you for Good Reason] within the twelve (12)
month period following a Change of Control [(or during the six (6) month period
prior to a Change of Control if such termination was in contemplation of, and
directly related to, the Change of Control)], the Target Award will vest in a
manner consistent with Section 2(c) and (d) of this Agreement based on a target
level of performance; provided that you deliver to the Company, and fail to
revoke, a signed release of claims acceptable to the Company within fifty-five
(55) days following the date of your termination. If the Share Units are not
assumed or substituted in connection with the Change of Control, the Share Units
will be treated in the manner described in clause (2) above, treating, for this
purpose only, the date of the Change of Control as the date on which termination
of your employment occurs.
3.    DISTRIBUTION OF COMMON SHARES. The Company will deliver to you a number of
Common Shares vested in accordance with the provisions of Section 2 of this
Agreement as soon as administratively practicable after the end of the
applicable performance period, plus any Performance Restricted Share Units
resulting from dividend equivalents credited with respect to such Performance
Restricted Share Units in accordance with Section 6 of this Award Agreement, but
in no event later than March 15 of the calendar year following the year in which
such Common Shares vested (the “Settlement Date”); provided that,
notwithstanding anything in the Plan to the contrary, if the Company terminates
your service for Cause prior to the date on which the Common Shares are
distributed to you, you shall forfeit any right to such distribution of Common
Shares.
4.    NUMBER OF SHARES. The number of Common Shares subject to your Award may be
adjusted from time to time for capital adjustments, as provided in the Plan. The
Company will establish a bookkeeping account to reflect the number of Share
Units standing to your credit from time to time. However, you will not be deemed
to be the holder of, or to have any of the rights of a shareholder with respect
to, any Common Shares subject to your Award (including but not limited to
shareholder voting rights) unless and until the shares have been delivered to
you in accordance with Section 3 of this Agreement.
5.    COMMON SHARE OWNERSHIP REQUIREMENTS. You agree to comply with any Common
Share ownership requirements adopted by the Company applicable to you, which
shall be on the same terms as similarly situated executives of the Company.
6.    DIVIDEND EQUIVALENTS. The bookkeeping account maintained for the Award
granted pursuant to this Agreement shall, until the end of the applicable
performance period or the termination and cancellation or forfeiture of the
Share Units pursuant to the terms of the Plan, be allocated additional Share
Units on the payment date of dividends on the Company’s Common Shares. Such
dividends will be converted into a number of additional Common Shares covered by
the Share Units equal to the quotient of (i) the aggregate amount or value of
the dividends paid with respect to that number of Common Shares equal to the
number of shares covered by the Share Units divided by (ii) the Market Price per
Common Share on the payment date for such dividend. Any such additional Share
Units shall vest in accordance with the same terms as the Share Units granted
under this Agreement.
7.    COMPLIANCE WITH SECTION 409A OF THE INTERNAL REVENUE CODE. The Award is
intended to comply with section 409A of the Code to the extent subject thereto,
and shall be interpreted in accordance with section 409A of the Code and
treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Date of Grant. Notwithstanding any provision in the Plan to the
contrary, no payment or distribution under this Plan that constitutes an item of
deferred compensation under section 409A of the Code and becomes payable by
reason of your termination of employment or service with the Company shall be
made to you until your termination of employment or service constitutes a
separation from service within the meaning of section 409A of the Code. For
purposes of this Award, each amount to be paid or benefit to be provided shall
be construed as a separate identified payment for purposes of section 409A of
the Code. Notwithstanding any provision in the Plan to the contrary, if you are
a specified employee within the meaning of section 409A of the Code, then to the
extent necessary to avoid the imposition of taxes under section 409A of the
Code, you shall not be entitled to any payments upon a termination of your
employment or service until the earlier of: (i) the expiration of the six
(6)-month period measured from the date of your separation from service or (ii)
the date of your death. Upon the expiration of the applicable waiting period set
forth in the preceding sentence, all payments and benefits deferred pursuant to
this Section 7 (whether they would have otherwise been payable in a single lump
sum or in installments in the absence of such deferral) shall be paid to you in
a lump sum as soon as practicable, but in no event later than sixty (60)
calendar days, following such expired period, and any remaining payments due
under this Award will be paid in accordance with the normal payment dates
specified for them herein. Notwithstanding any provision of the Plan to the
contrary, in no event shall the Company or any affiliate be liable to you on
account of an Award’s failure to (i) qualify for favorable U.S. or foreign tax
treatment or (ii) avoid adverse tax treatment under U.S. or foreign law,
including, without limitation, section 409A of the Code.
8.    SECURITIES LAW COMPLIANCE. You may not be issued any Common Shares under
your Award unless the shares are either (i) then registered under the Securities
Act of 1933, as amended (the “Securities Act”), or (ii) the Company has
determined that such issuance would be exempt from the registration requirements
of the Securities Act. Your Award must also comply with other applicable laws
and regulations governing the Award, and you shall not receive such shares if
the Company determines that such receipt would not be in material compliance
with such laws and regulations.
9.    RESTRICTIVE LEGENDS. The Common Shares issued under your Award shall be
endorsed with appropriate legends, if any, determined by the Company.
10.    TRANSFERABILITY. Your Award is not transferable, except by will or by the
laws of descent and distribution. Notwithstanding the foregoing, by delivering
written notice to the Company, in a form satisfactory to the Company, you may
designate a third party who, in the event of your death, will thereafter be
entitled to receive any distribution of Common Shares pursuant to Section 3 of
this Agreement.
11.    AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award will be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the
Company, or on the part of the Company to continue such service. In addition,
nothing in your Award will obligate the Company or any of its affiliates, their
respective shareholders, boards of directors or employees to continue any
relationship that you might have as an employee of the Company or any of its
affiliates.
12.    UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Share Unit, you will be considered an unsecured creditor of the Company with
respect to the Company’s obligation, if any, to issue Common Shares pursuant to
this Agreement. You will not have voting or any other rights as a shareholder of
the Company with respect to the Common Shares subject to your Award until such
Common Shares are issued to you pursuant to Section 3 of this Agreement. Upon
such issuance, you will obtain full voting and other rights as a shareholder of
the Company. Nothing contained in this Agreement, and no action taken pursuant
to its provisions, will create or be construed to create a trust of any kind or
a fiduciary relationship between you and the Company or any other person.
13.    WITHHOLDING OBLIGATIONS. On or before the time you receive a distribution
of Common Shares pursuant to your Award, or at any time thereafter as requested
by the Company, you hereby authorize any required withholding from the Common
Shares, payroll and any other amounts payable or issuable to you and/or
otherwise agree to make adequate provision in cash for any sums required to
satisfy the federal, state, local and foreign tax withholding obligations of the
Company which arise in connection with your Award (the “Withholding Taxes”). The
Company shall (i) withhold, from Common Shares otherwise issuable upon
settlement of the Award, a portion of those Common Shares with an aggregate
Market Price (defined as in Section 3 of the Plan but measured as of the
delivery date) equal to the amount of the applicable withholding taxes;
provided, however, that the number of such Common Shares so withheld shall not
exceed the maximum amount that can be withheld to satisfy the Company’s required
tax withholding obligations and (ii) make a cash payment equal to such fair
market value directly to the appropriate taxing authorities.
14.    NOTICES. Any notices provided for in your Award or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to you, five (5) days after deposit in
the mail, postage prepaid, addressed to you at the last address you provided to
the Company.
15.    HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and will not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.
16.    AMENDMENT. Nothing in this Agreement shall restrict the Company’s ability
to exercise its discretionary authority pursuant to Section 3 of the Plan;
provided, however, that no such action may, without your consent, adversely
affect your rights under your Award and this Agreement. Without limiting the
foregoing, the Company’s Board (or such committee) reserves the right to change,
by written notice to you, the provisions of this Agreement in any way it may
deem necessary or advisable to carry out the purpose of the grant as a result of
any change in applicable laws or regulations or any future law, regulation,
ruling, or judicial decision; provided that any such change will be applicable
only to rights relating to that portion of the Award which is then subject to
restrictions as provided herein.
17.    MISCELLANEOUS.
(a)    The rights and obligations of the Company under your Award will be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder will inure to the benefit of, and be
enforceable by the Company’s successors and assigns.
(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c)    You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award. This Agreement and the Plan contain the entire agreement and
understanding among the parties as to the subject matter hereof, and supersede
any other agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof (including, without limitation, the
provisions in your employment letter with respect thereto).
(d)    This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e)    All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
18.    GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan will control; provided, however, that Section 3
of this Agreement will govern the timing of any distribution of Common Shares
under your Award. The Board (or such committee) will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Board (or such committee) will be final and
binding upon you, the Company, and all other interested persons. No member of
the Board (or such committee) will be personally liable for any action,
determination, or interpretation made in good faith with respect to the Plan or
this Agreement.
19.    EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement will not be included as compensation, earnings, salaries, or
other similar terms used when calculating the employee’s benefits under any
employee benefit plan sponsored by the Company except as such plan otherwise
expressly provides. The Company expressly reserves its rights to amend, modify,
or terminate any of the Company’s employee benefit plans.
20.    CHOICE OF LAW. The interpretation, performance and enforcement of this
Agreement will be governed by the laws of the Province of Ontario and the laws
of Canada.
21.    SEVERABILITY. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.






    